Citation Nr: 1226682	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of a left forearm lipoma excision.

3.  Entitlement to service connection for a mental condition, to include as secondary to a service-connected disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Wood, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986 and from May 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for right ear hearing loss, a mental condition, and lipoma excision residuals and denied TDIU.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran brought additional claims including service connection for a right knee disability and reopening of service connection for a left wrist fracture and a right ankle sprain which were denied in the April 2008 rating decision.  The Veteran initiated an appeal of those claims.  The Veteran specified in his October 2009 VA Form 9 that he wished only to appeal the hearing loss, tinnitus, mental condition, lipoma excision residuals and TDIU issues; the right knee, right ankle and left wrist issues are not before the Board.

The Veteran also appealed the issues of service connection for left ear hearing loss and tinnitus.  The RO granted service connection for those disabilities in an August 2011 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, those issues have been resolved and are not in appellate status.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his October 2009 substantive appeal.  The Veteran's representative withdrew the request in a June 2011 submission, delaying the adjudication of the case.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the right ear hearing loss, lipoma excision residuals, mental condition, and TDIU claims for additional development.

First, the Veteran has repeatedly sought treatment through VA and has requested that records of this treatment be associated with his claims file.  The RO obtained records from October 2003 to 2011, despite the Veteran's numerous statements that he had received VA treatment from 1997 to the present.  Of particular relevance are the October 2003 psychiatric disability treatment entries showing ongoing psychiatric care at that time.  The records prior to October 2003 must be associated with the claims file.  

Furthermore, the Veteran has received vocational rehabilitation benefits on several occasions, with a 2007 letter from a counselor that the Veteran is unemployable.  The Veteran's vocational rehabilitation file has not been associated with the claims file.  The Board cannot presently determine whether the Veteran's file is still on file at the local office, destroyed or retired.  See M28 II.2.A.5.  Retired files are sent to the National Archives and may not be in VA possession.  The Board remands to associate the outstanding VA treatment and vocational rehabilitation records with the file.  

Second, the Veteran had a left forearm lipoma excised in February 1991 during service.  His service treatment records and VA treatment records do not mention the problem further.  His VA Form 9 states that he has scars from the surgery and that the lipoma may be coming back.  A lay observer is competent to report the presence of scars.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the lack of records showing scarring, including the Veteran's separation examination, the Board finds that a VA examination is necessary to determine whether the Veteran in fact has residuals of the February 1991 lipoma excision.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran has not been provided a psychiatric examination in conjunction with his psychiatric disability claim.  The Veteran suffered a 1997 brain aneurysm, resulting in surgery in June 1997.  The Veteran eventually filed a Social Security Administration (SSA) disability claim.  As a result, he underwent a February 2005 psychiatric examination.  While the Veteran's history of emotional problems dated to the 1997 brain aneurysm, his service-connected asthma was listed among his medical problems.  The Veteran was then diagnosed with a mood disorder due to a general medical condition.  The examiner was not asked to and did not provide an opinion which distinguished between the medical problems causing or aggravating the psychiatric disabilities.  

As the Board must remand regardless, the Board finds that a VA examination to provide an opinion as to whether the Veteran's service-connected asthma at least as likely as not caused or aggravated the psychiatric disability would be helpful in deciding the issue on appeal.  

In the event that service connection is awarded for additional disabilities, these may also alter the basis on which TDIU may be awarded.  Thus, the TDIU question is inextricably intertwined with the remaining service connection issues and must be deferred.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

Moreover, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on her ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  The Veteran's employability was discussed at a February 2008 VA respiratory examination, when the only disability for which service connection was in effect only for asthma.  Since that time, service connection has been awarded for left ear hearing loss and tinnitus.  The supporting evidence contains no evaluation of the overall impact of his currently service-connected disabilities.  The Veteran's employability must be evaluated based on all service-connected disabilities, respiratory, auditory, and any granted while this case is on remand.  The Board concludes that a VA examination to determine the Veteran's employability based on his overall service-connected disabilities is warranted.  As service connection is in question for several disabilities, to provide a thorough examination and prevent further remand, the Board also instructs that the examiner address the effect of his right ear hearing loss, left forearm skin disorder and psychiatric disability on his employability as well.

Beyond the above, the Veteran and his representative are asked to obtain the records cited above themselves in order to expedite this case or inform the RO/AMC that they are not available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from 1997 to 2004 and his vocational rehabilitation records.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for VA examinations to determine:

(a) What is the diagnosis of any left forearm skin disorder(s) which may be present, and is any such left forearm skin disorder is as likely as not etiologically related to the inservice February 1991 lipoma excision?

(b) What is the diagnosis of any psychiatric disorder(s) which may be present (if any), and is any such psychiatric disorder is as likely as not caused or aggravated by the Veteran's service-connected asthma, left ear hearing loss, tinnitus, or by his right ear hearing loss, left forearm skin disorder (assuming one exists)?

The Board emphasizes that separate and distinct rationales must be provided for the causation of the psychiatric disability and for aggravation of the psychiatric disability (if any).  

(c) What effect do the Veteran's service-connected disabilities have on his employability?  What effect would the right ear hearing loss, left forearm skin disorder and psychiatric disability have on his employability?

The entire claims folder and a copy of this REMAND must be made available to the examiner(s).  A thorough rationale must be provided as to each question.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

For questions (a) and (b) It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

